Title: To Benjamin Franklin from Jean de Neufville & fils, 16 August 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
Amsterdam the 16th. August 1781.
May we begg leave to thank your Excellency for her last Kind favour, we have delivred to Capn. Brown the inclosed, and he seemd much pleased that it was likely he should enjoy his prize; about the nature of which we had not heard so much before.
We do not know of anything which should detain Comor. Gillon from Sailing, he hath been waiting some days perhaps for Vessells that Were to go under his convoy; we wish they may all have a safe and speedy passage to America, and bring there the most agreable news of the old Dutch courage; if the report may be confirmd that the English should have lost two or three vessells, against [one] of ours that is sunk; the Victory should be the more glorious, and even if not; though we heard it for certain, the English won’t easily try their forces against us on equal terms, as they were now 230 pieces stronger with heavier metall in generall.
With all Regard we have the honour to be Honourd Sir. Your Excellencys most Obedient & most humble Servants
John DE Neufville & Son.
 
Notation: J. de Neufville & fils Augt. 16. 1781
